

116 S712 ES: Robert Levinson Hostage Recovery and Hostage-Taking Accountability Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS2d SessionS. 712IN THE SENATE OF THE UNITED STATESAN ACTTo provide assistance for United States nationals taken hostage or unlawfully or wrongfully detained abroad, and for other purposes.1.Short titleThis Act may be cited as the Robert Levinson Hostage Recovery and Hostage-Taking Accountability Act.2.Assistance for United States nationals unlawfully or wrongfully detained abroad(a)ReviewThe Secretary of State shall review the cases of United States nationals detained abroad to determine if there is credible information that they are being detained unlawfully or wrongfully, based on criteria which may include whether—(1)United States officials receive or possess credible information indicating innocence of the detained individual;(2)the individual is being detained solely or substantially because he or she is a United States national;(3)the individual is being detained solely or substantially to influence United States Government policy or to secure economic or political concessions from the United States Government;(4)the detention appears to be because the individual sought to obtain, exercise, defend, or promote freedom of the press, freedom of religion, or the right to peacefully assemble;(5)the individual is being detained in violation of the laws of the detaining country;(6)independent nongovernmental organizations or journalists have raised legitimate questions about the innocence of the detained individual;(7)the United States mission in the country where the individual is being detained has received credible reports that the detention is a pretext for an illegitimate purpose;(8)the individual is detained in a country where the Department of State has determined in its annual human rights reports that the judicial system is not independent or impartial, is susceptible to corruption, or is incapable of rendering just verdicts;(9)the individual is being detained in inhumane conditions;(10)due process of law has been sufficiently impaired so as to render the detention arbitrary; and(11)United States diplomatic engagement is likely necessary to secure the release of the detained individual.(b)Referrals to the special envoyUpon a determination by the Secretary of State, based on the totality of the circumstances, that there is credible information that the detention of a United States national abroad is unlawful or wrongful, and regardless of whether the detention is by a foreign government or a nongovernmental actor, the Secretary shall transfer responsibility for such case from the Bureau of Consular Affairs of the Department of State to the Special Envoy for Hostage Affairs created pursuant to section 3.(c)Report(1)Annual report(A)In generalThe Secretary of State shall submit to the appropriate congressional committees an annual report with respect to United States nationals for whom the Secretary determines there is credible information of unlawful or wrongful detention abroad.(B)FormThe report required under this paragraph shall be submitted in unclassified form, but may include a classified annex if necessary.(2)CompositionThe report required under paragraph (1) shall include current estimates of the number of individuals so detained, as well as relevant information about particular cases, such as—(A)the name of the individual, unless the provision of such information is inconsistent with section 552a of title 5, United States Code (commonly known as the Privacy Act of 1974);(B)basic facts about the case;(C)a summary of the information that such individual may be detained unlawfully or wrongfully;(D)a description of specific efforts, legal and diplomatic, taken on behalf of the individual since the last reporting period, including a description of accomplishments and setbacks; and(E)a description of intended next steps.(d)Resource guidance(1)EstablishmentNot later than 180 days after the date of the enactment of this Act and after consulting with relevant organizations that advocate on behalf of United States nationals detained abroad and the Family Engagement Coordinator established pursuant to section 4(c)(2), the Secretary of State shall provide resource guidance in writing for government officials and families of unjustly or wrongfully detained individuals.(2)ContentThe resource guidance required under paragraph (1) should include—(A)information to help families understand United States policy concerning the release of United States nationals unlawfully or wrongfully held abroad;(B)contact information for officials in the Department of State or other government agencies suited to answer family questions;(C)relevant information about options available to help families obtain the release of unjustly or wrongfully detained individuals, such as guidance on how families may engage with United States diplomatic and consular channels to ensure prompt and regular access for the detained individual to legal counsel, family members, humane treatment, and other services;(D)guidance on submitting public or private letters from members of Congress or other individuals who may be influential in securing the release of an individual; and(E)appropriate points of contacts, such as legal resources and counseling services, who have a record of assisting victims’ families.3.Special Envoy for Hostage Affairs(a)EstablishmentThere shall be a Special Presidential Envoy for Hostage Affairs, appointed by the President, who shall report to the Secretary of State.(b)RankThe Special Envoy shall have the rank and status of ambassador.(c)ResponsibilitiesThe Special Presidential Envoy for Hostage Affairs shall—(1)lead diplomatic engagement on United States hostage policy;(2)coordinate all diplomatic engagements and strategy in support of hostage recovery efforts, in coordination with the Hostage Recovery Fusion Cell and consistent with policy guidance communicated through the Hostage Response Group;(3)in coordination with the Hostage Recovery Fusion Cell as appropriate, coordinate diplomatic engagements regarding cases in which a foreign government has detained a United States national and the United States Government regards such detention as unlawful or wrongful;(4)provide senior representation from the Special Envoy’s office to the Hostage Recovery Fusion Cell established under section 4 and the Hostage Response Group established under section 5; and(5)ensure that families of United States nationals unlawfully or wrongly detained abroad receive updated information about developments in cases and government policy. 4.Hostage Recovery Fusion Cell(a)EstablishmentThe President shall establish an interagency Hostage Recovery Fusion Cell.(b)ParticipationThe President shall direct the heads of each of the following executive departments, agencies, and offices to make available personnel to participate in the Hostage Recovery Fusion Cell:(1)The Department of State.(2)The Department of the Treasury.(3)The Department of Defense.(4)The Department of Justice.(5)The Office of the Director of National Intelligence.(6)The Federal Bureau of Investigation.(7)The Central Intelligence Agency.(8)Other agencies as the President, from time to time, may designate.(c)PersonnelThe Hostage Recovery Fusion Cell shall include—(1)a Director, who shall be a full-time senior officer or employee of the United States Government;(2)a Family Engagement Coordinator who shall—(A)work to ensure that all interactions by executive branch officials with a hostage’s family occur in a coordinated fashion and that the family receives consistent and accurate information from the United States Government; and(B)if directed, perform the same function as set out in subparagraph (A) with regard to the family of a United States national who is unlawfully or wrongfully detained abroad; and(3)other officers and employees as deemed appropriate by the President.(d)DutiesThe Hostage Recovery Fusion Cell shall—(1)coordinate efforts by participating agencies to ensure that all relevant information, expertise, and resources are brought to bear to secure the safe recovery of United States nationals held hostage abroad;(2)if directed, coordinate the United States Government's response to other hostage-takings occurring abroad in which the United States has a national interest; (3)if directed, coordinate or assist the United States Government’s response to help secure the release of United States nationals unlawfully or wrongfully detained abroad; and(4)pursuant to policy guidance coordinated through the National Security Council—(A)identify and recommend hostage recovery options and strategies to the President through the National Security Council or the Deputies Committee of the National Security Council;(B)coordinate efforts by participating agencies to ensure that information regarding hostage events, including potential recovery options and engagements with families and external actors (including foreign governments), is appropriately shared within the United States Government to facilitate a coordinated response to a hostage-taking;(C)assess and track all hostage-takings of United States nationals abroad and provide regular reports to the President and Congress on the status of such cases and any measures being taken toward the hostages' safe recovery;(D)provide a forum for intelligence sharing and, with the support of the Director of National Intelligence, coordinate the declassification of relevant information;(E)coordinate efforts by participating agencies to provide appropriate support and assistance to hostages and their families in a coordinated and consistent manner and to provide families with timely information regarding significant events in their cases;(F)make recommendations to agencies in order to reduce the likelihood of United States nationals’ being taken hostage abroad and enhance United States Government preparation to maximize the probability of a favorable outcome following a hostage-taking; and(G)coordinate with agencies regarding congressional, media, and other public inquiries pertaining to hostage events.(e)AdministrationThe Hostage Recovery Fusion Cell shall be located within the Federal Bureau of Investigation for administrative purposes.5.Hostage Response Group(a)EstablishmentThe President shall establish a Hostage Response Group, chaired by a designated member of the National Security Council or the Deputies Committee of the National Security Council, to be convened on a regular basis, to further the safe recovery of United States nationals held hostage abroad or unlawfully or wrongfully detained abroad, and to be tasked with coordinating the United States Government response to other hostage-takings occurring abroad in which the United States has a national interest. (b)MembershipThe regular members of the Hostage Response Group shall include the Director of the Hostage Recovery Fusion Cell, the Hostage Recovery Fusion Cell's Family Engagement Coordinator, the Special Envoy appointed pursuant to section 3, and representatives from the Department of the Treasury, the Department of Defense, the Department of Justice, the Federal Bureau of Investigation, the Office of the Director of National Intelligence, the Central Intelligence Agency, and other agencies as the President, from time to time, may designate.(c)DutiesThe Hostage Recovery Group shall—(1)identify and recommend hostage recovery options and strategies to the President through the National Security Council;(2)coordinate the development and implementation of United States hostage recovery policies, strategies, and procedures;(3)receive regular updates from the Hostage Recovery Fusion Cell and the Special Envoy for Hostage Affairs on the status of United States nationals being held hostage or unlawfully or wrongfully detained abroad and measures being taken to effect safe recoveries;(4)coordinate the provision of policy guidance to the Hostage Recovery Fusion Cell, including reviewing recovery options proposed by the Hostage Recovery Fusion Cell and working to resolve disputes within the Hostage Recovery Fusion Cell; (5)as appropriate, direct the use of resources at the Hostage Recovery Fusion Cell to coordinate or assist in the safe recovery of United States nationals unlawfully or wrongfully detained abroad; and(6)as appropriate, direct the use of resources at the Hostage Recovery Fusion Cell to coordinate the United States Government response to other hostage-takings occurring abroad in which the United States has a national interest. (d)MeetingsThe Hostage Response Group shall meet regularly.(e)ReportingThe Hostage Response Group shall regularly provide recommendations on hostage recovery options and strategies to the National Security Council. 6.Authorization of imposition of sanctions(a)In generalThe President may impose the sanctions described in subsection (b) with respect to any foreign person the President determines, based on credible evidence—(1)is responsible for or is complicit in, or responsible for ordering, controlling, or otherwise directing, the hostage-taking of a United States national abroad or the unlawful or wrongful detention of a United States national abroad; or(2)knowingly provides financial, material, or technological support for, or goods or services in support of, an activity described in paragraph (1).(b)Sanctions describedThe sanctions described in this subsection are the following:(1)Ineligibility for visas, admission, or parole(A)Visas, admission, or paroleAn alien described in subsection (a) may be—(i)inadmissible to the United States;(ii)ineligible to receive a visa or other documentation to enter the United States; and(iii)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).(B)Current visas revoked(i)In generalAn alien described in subsection (a) may be subject to revocation of any visa or other entry documentation regardless of when the visa or other entry documentation is or was issued.(ii)Immediate effectA revocation under clause (i) may—(I)take effect immediately; and(II)cancel any other valid visa or entry documentation that is in the alien’s possession.(2)Blocking of property(A)In generalThe President may exercise all of the powers granted to the President under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), to the extent necessary to block and prohibit all transactions in property and interests in property of a foreign person described in subsection (a) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.(B)Inapplicability of national emergency requirementThe requirements of section 202 of the International Emergency Economic Powers Act (50 U.S.C. 1701) shall not apply for purposes of this section.(c)Exceptions(1)Exception for intelligence activitiesSanctions under this section shall not apply to any activity subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.) or any authorized intelligence activities of the United States.(2)Exception to comply with international obligations and for law enforcement activitiesSanctions under subsection (b)(1) shall not apply with respect to an alien if admitting or paroling the alien into the United States is necessary—(A)to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations; or(B)to carry out or assist law enforcement activity in the United States.(3)Exception relating to importation of goods(A)In generalThe authorities and requirements to impose sanctions authorized under subsection (b)(2) shall not include the authority or a requirement to impose sanctions on the importation of goods.(B)Good definedIn this paragraph, the term good means any article, natural or manmade substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data.(d)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of subsection (b)(2) or any regulation, license, or order issued to carry out that subsection shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.(e)Termination of sanctionsThe President may terminate the application of sanctions under this section with respect to a person if the President determines that—(1)information exists that the person did not engage in the activity for which sanctions were imposed;(2)the person has been prosecuted appropriately for the activity for which sanctions were imposed;(3)the person has credibly demonstrated a significant change in behavior, has paid an appropriate consequence for the activity for which sanctions were imposed, and has credibly committed to not engage in an activity described in subsection (a) in the future; or(4)the termination of the sanctions is in the national security interests of the United States.(f)Reporting requirementIf the President terminates sanctions pursuant to subsection (d), the President shall report to the appropriate congressional committees a written justification for such termination within 15 days.(g)Implementation of regulatory authorityThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this section.(h)DefinitionsIn this section:(1)Foreign personThe term foreign person means—(A)any citizen or national of a foreign country (including any such individual who is also a citizen or national of the United States); or(B)any entity not organized solely under the laws of the United States or existing solely in the United States.(2)United States personThe term United States person means—(A)an individual who is a United States citizen or an alien lawfully admitted for permanent residence to the United States;(B)an entity organized under the laws of the United States or any jurisdiction within the United States, including a foreign branch of such an entity; or(C)any person in the United States.7.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations, the Committee on Appropriations, the Committee on Banking, Housing, and Urban Affairs, the Committee on the Judiciary, the Committee on Armed Services, and the Select Committee on Intelligence of the United States Senate; and(B)the Committee on Foreign Affairs, the Committee on Appropriations, the Committee on Financial Services, the Committee on the Judiciary, the Committee on Armed Services, and the Permanent Select Committee on Intelligence of the House of Representatives.(2)United States nationalThe term United States national means—(A)a United States national as defined in section 101(a)(22) or section 308 of the Immigration and Nationality Act (8 U.S.C. 1101(a)(22), 8 U.S.C. 1408); and(B)a lawful permanent resident alien with significant ties to the United States.8.Rule of constructionNothing in this Act shall be construed to authorize a private right of action. Passed the Senate June 15, 2020.Secretary